 1    DAVID H. KRAMER, SBN 168452               MICHAEL R. REESE, SBN 206773
      WILSON SONSINI GOODRICH & ROSATI          REESE LLP
 2    Professional Corporation                  100 W. 93rd Street, 16th Floor
      650 Page Mill Road                        New York, NY 10025
 3    Palo Alto, CA 94304                       Telephone: 212-643-0500
      Telephone: (650) 493-9300                 Email: mreese@reesellp.com
 4    Facsimile: (650) 565-5100
      Email: dkramer@wsgr.com                   GEORGE V. GRANADE, SBN 316050
 5                                              REESE LLP
      Attorneys for Defendant                   8484 Wilshire Boulevard, Suite 515
 6    PINTEREST, INC.                           Los Angeles, CA 90211
                                                Telephone: 212-643-0500
 7                                              Email: ggranade@reesellp.com

 8                                              Attorneys for Plaintiff
                                                HAROLD DAVIS
 9

10                               UNITED STATES DISTRICT COURT

11                              NORTHERN DISTRICT OF CALIFORNIA

12   HAROLD DAVIS,                               )   CASE NO.: 4:19-cv-07650-HSG
                                                 )
13                 Plaintiff,                    )   JOINT STIPULATION AND
                                                 )   ORDER TO CONTINUE
14          v.                                   )
                                                 )   INITIAL CASE MANAGEMENT
15   PINTEREST, INC.,                            )   CONFERENCE AND CASE
                                                 )   MANAGEMENT DEADLINES
16                 Defendant.                    )    Civil Local Rule 6-2
                                                 )
17                                               )   Honorable Haywood S. Gilliam, Jr.
                                                 )
18                                               )
19

20

21

22

23

24

25

26

27

28



     STIPULATION AND ORDER                     -1-                    CASE NO. 4:19-CV-07650-HSG
 1          Pursuant to Civil Local Rule 6-2, Defendant Pinterest, Inc. (“Defendant”) and Plaintiff

 2   Harold Davis, by and through their respective counsel of record, hereby stipulate as follows:

 3          WHEREAS the Parties have agreed that Defendant shall have until February 19, 2020 to

 4   answer or otherwise respond to the complaint.

 5          IT IS HEREBY STIPULATED by and between the Parties that the Initial Case

 6   Management Conference, currently scheduled for February 25, 2020, shall be continued to April

 7   28, 2020, at 2:00 p.m., or whichever date thereafter the Court may choose.

 8          IT IS FURTHER STIPULATED that all associated deadlines are continued accordingly.

 9

10
                                                Respectfully submitted,
11

12    Dated: February 18, 2020                  WILSON SONSINI GOODRICH & ROSATI.
                                                Professional Corporation
13
                                                By: /s/ David H. Kramer
14                                                  David H. Kramer
                                                    dkramer@wsgr.com
15

16                                              Attorneys for Defendant
                                                PINTEREST, INC.
17

18    Dated: February 18, 2020                  RESSE LLP
19                                              By: /s/ Michael R. Reese
                                                    Michael R. Reese
20                                                  mreese@reesellp.com
21                                              Attorneys for Plaintiff
                                                HAROLD DAVIS
22

23

24

25

26

27

28



     STIPULATION AND ORDER                            -2-                    CASE NO. 4:19-CV-07650-HSG
 1                                                             ORDER

 2            PURSUANT TO STIPULATION, IT IS SO ORDERED except that the case management
     conference will be held on March 26, 2020 at 2:00 p.m. to be held along with hearing on the motion to
 3   dismiss.
 4   Dated: 2/20/2020

 5

 6
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
 7
                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     STIPULATION AND ORDER                             -3-                     CASE NO. 4:19-CV-07650-HSG
